OPINION — AG — THE ATTORNEY GENERAL CONCLUDES THEN, THAT THE STATUTES IN QUESTION, 37 O.S. 1961 211-216 [37-211] — [37-216], ARE DESIGNED TO SEPARATE THE DANCE HALL AND BEER HALL, AND THAT IN PROHIBITING PUBLIC AND PRIVATE DANCING, THE LEGISLATURE  DID NOT INTEND TO PROHIBIT PROFESSIONAL PERFORMERS. THOUGH THERE APPEARS TO BE NO UNIVERSALLY RECOGNIZED DEFINITION OF "GO GO GIRLS" IN EXISTENCE, THE ATTORNEY GENERAL UNDERSTANDS THEY ARE PROFESSIONAL PERFORMERS, HIRED FOR THE PURPOSE OF ENTERTAINING PATRONS. THUS, IT WOULD APPEAR THAT PROFESSIONAL PERFORMERS DANCING SOLELY AS ENTERTAINMENT FOR PATRONS AND MERELY INCIDENTIAL TO THE SELLING OF BEER WOULD NOT FALL WITHIN THE INTENDMENT OF THE STATUTE. THEREFORE, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE PROHIBITION IN 37 O.S. 1961 211 [37-211], OF THE SALE OF BEER ON PREMISES WHEREIN PUBLIC AND PRIVATE DANCING IS PERMITTED OR CONDUCTED, DOES NOT PROHIBIT THE SALE OF 3.2 PER CENT BEER ON PREMISES WHERE WHAT HAS RECENTLY COME TO BE KNOWN AS "GO GO GIRLS" PERFORM PROFESSIONALLY AS ENTERTAINMENT FOR PATRONS. (SAM HELLMAN)